Citation Nr: 0638322	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  03-07 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel



INTRODUCTION

The veteran had active duty from September 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board and was 
remanded in December 2004.  The veteran testified via 
videoconference at a Board hearing in August 2004. 


FINDINGS OF FACT

1.  The veteran injured his back during active duty service.

2.  The veteran's current back disability is etiologically 
related to his in-service back injury.


CONCLUSION OF LAW

A back disability was incurred during the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 3.159(a)(5) 
(2006).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for a back disability.  Therefore, no further development is 
needed with respect to this claim.  

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In the case at hand, the veteran claims to have injured his 
back during active duty service.  Although there is no record 
of a back injury during active duty service, the veteran's 
service medical records reflect that in October 1945, a 
thoracic spine x-ray was taken which indicated no significant 
bone or joint change of significance.  The veteran has also 
submitted a statement from a fellow service member indicating 
that he knew of the veteran's back injury.  Finally, the 
Board notes that the veteran submitted a claim for 
compensation as early as 1951 which contained a claim for 
residuals of a back injury.  In light of this evidence, after 
resolving the benefit of the doubt in favor of the veteran 
under the provisions of 38 U.S.C.A. § 5107, the Board finds 
that the veteran injured his back during active duty service.

The Board must now turn to the question of whether or not the 
veteran's current back disability is related to his in-
service back injury.  To this end, the record contains two VA 
medical opinions.  The first opinion is from a May 2003 VA 
examination report.  The report reflects that the veteran 
currently has mild degenerative changes of the spine.  The 
examiner states that the veteran had one visit to a medical 
center during active duty service without significant 
orthopedic pathology found.  The examiner states that the 
veteran's occupation after military service involved 
strenuous manual labor that most likely aggravated his back 
condition.  The examiner then states that there is no 
evidence to suggest that the veteran's single injury during 
active duty service "proliferated" his current condition.  
Although this opinion appears to state on one hand that the 
veteran's current disability is not etiologically related to 
his active duty service injury, on the other hand, the 
opinion states that his post-service occupation aggravated 
his back condition, implying that there was a back disability 
incurred during active duty service.  In light of the 
confusing nature of the examiner's opinion, the Board 
remanded this matter in December 2004 to obtain a more clear 
etiology opinion.  

The second opinion is from a May 2005 VA examination report 
and states that the veteran currently has mild degenerative 
disk disease of the lumbar spine as well as facet 
arthropathy.  The examiner's opinion initially states that 
the veteran's spine is essentially normal for his age and 
notes that the veteran's medical history is void of 
complaints of back pain for almost 25 years after discharge 
from active duty service.  The examiner also notes that the 
injury to the veteran's back during active duty service was 
probably not severe because the x-ray taken during active 
duty service was essentially normal.  Nevertheless, the 
examiner then goes on to imply that the veteran's current 
back disability is manifested by "profound" implications.

Unfortunately, neither medical opinion of record is entirely 
clear; however, after resolving the benefit of the doubt in 
favor of the veteran under the provisions of 38 U.S.C.A. 
§ 5107, the Board finds that the opinions seem to indicate 
that the veteran injured his back during active duty service 
and that at least part of his current disability is related 
to the in-service injury.  Therefore, the Board finds that 
the veteran's current back disability is etiologically 
related to his in-service back injury.  The Board 
acknowledges that the veteran's medical record is essentially 
devoid of complaints of back pain for many years after active 
duty service, implying a lack of continuity of 
symptomatology; however, the Board finds it very persuasive 
that the veteran applied for disability benefits for a back 
disability in 1951 and 1962, thus indicating that the veteran 
continued to experience back symptomatology after active duty 
service.

In summary, the Board finds that the veteran injured his back 
during active duty service and that his current back 
disability is etiologically related to the in-service back 
injury.



ORDER

Entitlement to service connection for a back disability is 
granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


